Case: 15-20436      Document: 00513632170         Page: 1    Date Filed: 08/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-20436
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 10, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

CURTIS LLOYD RAMSDALE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-745-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Curtis Lloyd Ramsdale has appealed the district court’s judgment
revoking his supervised release and imposing a statutory maximum two-year
term of imprisonment.          He contends that the district court improperly
considered factors listed in 18 U.S.C. § 3553(a)(2)(A) when imposing the
sentence.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20436      Document: 00513632170      Page: 2    Date Filed: 08/10/2016


                                   No. 15-20436

      Ordinarily, revocation sentences are reviewed under a “plainly
unreasonable” standard.        United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011). However, because no objection was made at the revocation
hearing, this court’s review of Ramsdale’s revocation sentence is limited to
plain error.     See United States v. Whitelaw, 580 F.3d 256, 259-60
(5th Cir. 2009). To show plain error, Ramsdale must show a forfeited error
that is clear or obvious and that affects his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court
has the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      Because 18 U.S.C. § 3583(e) omits from its directive the sentencing
factors listed in § 3553(a)(2)(A), which include the need for the sentence “to
reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense,” § 3553(a)(2)(A), “it is improper for a
district court to rely on § 3553(a)(2)(A) for the modification or revocation of a
supervised release term.” Miller, 634 F.3d at 844.
      Ramsdale argues that the district court plainly erred in pronouncing his
sentence because it mentioned that the sentence “would further reflect the
seriousness of the noted violations, promote respect for the law and this Court,
and provide just punishment for the defendant’s continued violation of the
law.” According to Ramsdale, in making this statement, the district court
improperly considered factors listed in § 3553(a)(2)(A) in determining his
sentence. However, the district court’s mere mention of the factors without
more does not result in plain error. See United States v. Walker, 742 F.3d 614,
616 (5th Cir. 2014). Moreover, the factors listed in the subject statement were
only some of the several factors that the district considered in pronouncing
Ramsdale’s sentence, and the record does not establish that the subject factors



                                          2
    Case: 15-20436    Document: 00513632170    Page: 3   Date Filed: 08/10/2016


                                No. 15-20436

were the dominant factors in the court’s sentencing decision. See United States
v. Rivera, 784 F.3d 1012, 1017 (5th Cir.), reh’g denied, 797 F.3d 307
(5th Cir. 2015). Finally, it appears that the subject comments were made in
the context of Ramsdale’s failure to comply with his obligations under the
terms and conditions of his supervised release term and not in connection with
the underlying offenses. In this regard, the comments do not offend § 3583(e)
nor this court’s holding in Miller. See Rivera, 797 F.3d at 308 (recognizing
distinction between punishment for the offense of conviction and sanctioning
the violations resulting in revocation of supervised release). Based on the
foregoing, any error by the district court in making the subject statement was
not “clear or obvious, rather than subject to reasonable dispute.” Puckett,
556 U.S. at 135.
      The district court’s judgment is AFFIRMED.




                                      3